SUPERIOR COURT
of the
STATE OF DELAWARE

Jetirey J Clark Kent County Courthouse
Judge 38 The Green

Dover, DE 19901
Telephone (302)735-2111

September 25, 2020

Ms. Jacqueline Conyers-Williams Patrick Scanlon, Esquire
14 Virginia Avenue 203 NE Front Street, Suite 101
Dover, DE 19904 Milford, DE 19963

RE: Route 17 LLC v. Jacqueline Conyers A/K/A Jacqueline Williams
K20M-08-005 JIC

Dear Ms. Conyers-Williams and Mr. Scanlon:

Plaintiff Route 17 LLC (“Route 17”) filed a writ of scire facias sur judgment.
In it, Route 17 seeks to renew a Court of Common Pleas judgment that it transferred
to Superior Court on December 30, 2010. The Court of Common Pleas had
previously entered a $5,719.44 default judgment against Defendant Conyers-
Williams, together with post-judgment interest awarded at the rate of $6.25%.
Approximately two years after Route 17 transferred the judgment, Ms. Conyers-
Williams filed bankruptcy.

The Court ordered Ms. Conyers-Williams to appear and show cause why the
judgment should not be renewed as permitted by 10 Del. C. § 4715. She appeared
and produced documents showing that she included Route 17 as a creditor in her

2012 bankruptcy. She also showed documents demonstrating a Chapter 7 discharge
on October 15, 2012. On the other hand, Route 17’s complaint does not address the
bankruptcy. Route 17 raised the bankruptcy issue orally at the initial hearing,
however. At the rule to show cause hearing, it alleged that because Ms. Conyers-
Williams did not file a motion to set aside the lien of judgment in bankruptcy court,
the lien survived the discharge in bankruptcy.

Furthermore, Ms. Conyers-Williams alleges partial, if not complete, payment
of the judgment. In response to that defense, Route 17 mistakenly provided the
Court with an incorrect account statement. Several days later, it corrected the matter
appropriately and provided what it represents to be Ms. Conyers-Williams’s
payment history.

The Court will hold an evidentiary hearing on the request to renew the lien of
judgment for two reasons. First, it must consider the enforceability of the judgment
because the record is unclear regarding Ms. Conyers—Williams’s Chapter 7
bankruptcy. While the Court may not reexamine the enforceability of the original
judgment, it must consider defenses such as a discharge in bankruptcy that arise after
the entry of judgment.! Second, Ms. Conyers-Williams has the right to be heard on
Route 17’s corrected payment history.

As to the nature of the hearing, the Court may hear a sci fa as it hears other
issues of fact, including through a trial by jury.2,» However, Ms. Conyers-Williams
did not request a jury trial when raising her defenses. Accordingly, the Court will

conduct a bench hearing.

 

' See 2 VICTOR B. WOOLLEY, PRACTICE IN CIVIL ACTIONS AND PROCEEDINGS IN THE LAW COURTS
OF THE STATE OF DELAWARE § 1338, at 903 (1906), reprinted in Gale, Making of Modern Law:
Legal Treaties 1800-1926 (2010) (providing examples of the type of post-judgment defenses that
can be raised because they are not collateral). See also id. §1326, at 900-01 (recognizing that the
defendant may “plead any mater in discharge of it”).

* See id. § 1338, at 903 (recognizing that such defenses to a pleaded sci fa are tried as are other
issues of fact).

2
Within fifteen days of the date of this Order, both parties shall provide their
positions regarding the bankruptcy’s effect on this judgment and the lien. They
should provide authority and argument regarding Route 17’s contention that (1) the
bankruptcy discharged Ms. Conyers-Williams’s personal liability, but (2) did not
discharge the lien. The party’s submissions may be single-spaced, structured as a
letter, and should not exceed four pages in length.

After the Court receives the submissions, it will schedule an evidentiary
hearing as quickly as practical. The scope of the hearing will include the effect of
the bankruptcy on the judgment and any accompanying lien. It will also provide Ms.
Conyers-Williams the ability to address any additional issues related to Route 17’s
corrected account statement. At the hearing, both parties should bring any
documents that they feel support their case.

The decision regarding Plaintiff Route 17 LLC’s Scire Facias Sur Judgment
complaint is therefore DEFERRED pending an evidentiary hearing.

IT IS SO ORDERED

/s/ Jeffrey J Clark
Judge

JIC:jb
Via File & ServeXpress & U.S. Mail